NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

KRBL LIMITED,                                   No.    16-56127

                Plaintiff,                      D.C. No.
                                                2:16-cv-02431-PA-GJS
 v.

OVERSEAS FOOD DISTRIBUTION LLC,                 MEMORANDUM*

                Defendant,

and

GINO DANTE SERPE,

                Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted February 9, 2018**
                                Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and BATAILLON,***

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
District Judge.

      Attorney Gino Serpe appeals a $500 sanctions order imposed by the district

court for his violation of Central District of California Local Rule 83-2.1.3.4. We

affirm.

      1. The district court did not abuse its discretion by concluding that Serpe

violated Local Rule 83-2.1.3.4. The Rule’s plain language requires that an

attorney “maintain[] an office within the District” to serve as Local Counsel. C.D.

Cal. L.R. 83-2.1.3.4. Serpe rented a location within the District only after the

denial of the first set of pro hac vice applications, and admits that he had no

meaningful connection to the office, which he ceased to rent after denial of the

second set of pro hac vice applications. In light of the “[b]road deference . . . given

to a district court’s interpretation of its local rules,” we find no abuse of discretion

in the district court’s application of the Rule to the facts of this case. See Bias v.

Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007); accord O’Dea v. Conagra Foods,

Inc., No. 13-cv-3158-L, 2014 WL 11397890 (S.D. Cal. Jan. 30, 2014); Moreno v.

Autozone, No. C05-04434 MJJ, 2007 WL 4287517 (N.D. Cal. Dec. 6, 2007).

      2. The district court also did not abuse its discretion by sanctioning Serpe.

See Big Bear Lodging Ass’n v. Snow Summit, Inc., 182 F.3d 1096, 1106 (9th Cir.

1999). Sufficient record evidence, including the district court’s credibility

determination, supports the factual finding that Serpe attempted to evade the



                                            2
Rule’s requirements in bad faith. See Pac. Harbor Capital, Inc. v. Carnival Air

Lines, Inc., 210 F.3d 1112, 1117 (9th Cir. 2000) (“We will reverse a district court’s

factual findings as to whether an attorney acted . . . in bad faith only if they are

clearly erroneous.”).

      AFFIRMED.




                                           3